McFarland, Justice:
Appellant, Wade Brewer, entered a plea of guilty to the offense of drawing a check on no account — a felony — and to the offense of drawing a check on insufficient funds account — a misdemeanor. Appellant was given a six-month suspended sentence on the misdemeanor charge, and sentenced to the Arizona State Prison for a term of not less than two nor more than three years on the felony charge. He was represented by counsel appointed by the court at the time of his plea and at the time of sentencing. From the judgment and sentence he appeals.
The record shows the pertinent facts to be as follows : Appellant, on September 23, 1962, gave E. L. Riggs, manager of the Willow Motel, a check drawn on the Valley National Bank of Globe, Arizona, for the amount of six dollars and eighteen cents ($6.18). On September 24, 1962, appellant gave Louis Parcher, manager of Jimmy’s Texaco station, a check drawn on the Globe branch of the Valley National Bank for the amount of three dollars and sixteen cents ($3.16).
*56Appellant waived, preliminary hearing, and was held to answer. He was arraigned on both charges on October 21, 1963, at which time, represented by counsel, he waived reading of the information, waived the time for plea, and entered a plea of guilty on both charges. He was sentenced on October 28,1963, again represented by counsel, though different from counsel who represented him at the arraignment.
Appellant filed his notice of appeal with this court in propria persona on December 18, 1963. He filed an affidavit in forma pauperis at this time, requesting payment of the cost of filing and prosecuting the appeal. A transcript of the proceedings in the lower court was filed with us, and appellant took no further action and filed no brief in this court in regard to his appeal.
On motion of the Attorney General — on grounds that the time for filing the brief having expired, no brief having been filed, and no proceedings taken by appellant in regard to his appeal — this case was submitted upon the record for decision upon examination for fundamental error. A.R.S. § 13-1715. Examination of the record reveals no reversible error. State v. Burrell, 96 Ariz. 233, 393 P.2d 921.
The judgment is therefore affirmed.
LOCKWOOD, C. J., STRUCKMEYER, V. C. J., and BERNSTEIN and UDALL, JJ., concur.